Administrative Conference Recommendation 2020-3
Agency Appellate Systems
Adopted December 16, 2020

In Recommendation 2016-4,1 the Administrative Conference offered best practices for
evidentiary hearings in administrative adjudications. Paragraph 26 recommended that agencies
provide for “higher-level review” (or “agency appellate review”) of the decisions of hearinglevel adjudicators.2 This Recommendation offers best practices for such review. The
Administrative Conference intends this Recommendation to cover appellate review of decisions
resulting from (1) hearings governed by the formal hearing provisions of the Administrative
Procedure Act (APA) and (2) evidentiary hearings that are not governed by those provisions but
are required by statute, regulation, or executive order. Agencies may also decide to apply this
Recommendation to appellate review of decisions arising from other hearings, depending on
their level of formality.
Appellate review of hearing-level decisions can be structured in numerous ways. Two
structures are most common. In the first, litigants appeal directly to the agency head, which may
be a multi-member board or commission. In the second, litigants appeal to an appellate
adjudicator or group of adjudicators—often styled as a board or council—sitting below the

Admin. Conf. of the U.S., Recommendation 2016-4, Evidentiary Hearings Not Required by the Administrative
Procedure Act, 81 Fed. Reg. 94,314 (Dec. 23, 2016).
1

Recommendation 2016-4 addressed agency adjudications in which an evidentiary hearing, though not governed by
the formal hearing provisions of the Administrative Procedure Act (APA) (5 U.S.C. §§ 554, 556–57), is required by
statute, regulation, or executive order. Those adjudications, which are often as formal as APA adjudications in
practice, far outnumber so-called APA adjudications. Although Recommendation 2016-4 addresses only non-APA
adjudications, most of its best practices are as applicable to APA adjudications as non-APA adjudications. Some such
practices, in fact, are modeled on the APA’s formal hearing provisions.
2

agency head. The appellate decision may be the agency’s final action or may be subject to
further appeal within the agency (usually to the agency head).
The Administrative Conference has twice before addressed agency appellate review. In
Recommendations 68-6 and 83-3, it provided guidance to agencies when establishing new, and
reviewing existing, organizational structures of appellate review.3 Both recommendations
focused on the selection of “delegates”—individual adjudicators, review boards composed of
multiple adjudicators, or panels composed of members of a multi-member agency—to exercise
appellate review authority vested in agency heads (including boards and commissions).
Recommendation 83-3 also addressed when agencies should consider providing appellate review
as a matter of right and when as a matter of discretion, and, in the case of the latter, under what
criteria.
With the exception of the appropriate standard for granting review, this
Recommendation’s focus lies elsewhere. It addresses, and offers best practices with respect to,
the following subjects: first, an agency’s identification of the purpose or objective served by its
appellate review; second, its selection of cases for appellate review, when review is not required
by statute; third, its procedures for review; fourth, its appellate decision-making processes; fifth,
its management, administration, and bureaucratic oversight of its appellate system; and sixth, its
public disclosure of information about its appellate system.4
Most importantly, this Recommendation begins by suggesting that agencies identify, and
publicly disclose, the purpose(s) or objective(s) of their appellate systems. Appellate systems
may have different purposes, and any given appellate system may have multiple purposes.
Purposes or objectives can include the correction of errors, inter-decisional consistency of
Admin. Conf. of the U.S., Recommendation 83-3, Agency Structures for Review of Decisions of Presiding Officers
Under the Administrative Procedure Act, 48 Fed. Reg. 57,461 (Dec. 30, 1983); Admin. Conf. of the U.S.,
Recommendation 68-6, Delegation of Final Decisional Authority Subject to Discretionary Review by the Agency, 38
Fed. Reg. 19,783 (July 23, 1973). Both recommendations concerned only the review of decisions in proceedings
governed by the formal hearing provisions of the APA. Their principles, though, are not so confined.
3

Christopher J. Walker & Matthew Lee Wiener, Agency Appellate Systems (Dec. 14, 2020) (report to the Admin.
Conf. of the U.S.), https://www.acus.gov/report/final-report-agency-appellate-systems.
4

2

decisions, policymaking, political accountability, management of the hearing-level adjudicative
system, organizational effectiveness and systemic awareness, and the reduction of litigation in
federal courts. The identification of purpose is important both because it dictates (or should
dictate) how an agency administers its appellate system—including what cases it hears and under
what standards of review it decides them—and provides a standard against which an agency’s
performance can be evaluated.
This Recommendation proceeds from the recognition that agency appellate systems vary
enormously—as to their purposes or objectives, governing substantive law, size, and resources—
and that what may be a best practice for one system may not always be the best practice for
another. In offering the best practices that follow, moreover, the Administrative Conference
recognizes that (1) an agency’s procedural choices may sometimes be constrained by statute and
(2) available resources and personnel policies may dictate an agency’s decision as to whether and
how to implement the best practices that follow. The Administrative Conference makes this
Recommendation subject to these important qualifications.
RECOMMENDATION
Objectives of Appellate Review
1. Agencies should identify the objective(s) of appellate review; disclose those objectives in
procedural regulations; and design rules and processes, especially for scope and standard
of review, to serve them.
Procedures for Appellate Review
2. Agencies should promulgate and publish procedural regulations governing agency
appellate review in the Federal Register and codify them in the Code of Federal
Regulations. These regulations should cover all significant procedural matters pertaining
to agency appellate review, including but not limited to the following:
a. The objectives of the agency’s appellate review system;

3

b. The timing and procedures for initiating review, including any available
interlocutory review;
c. The standards for granting review, if review is discretionary;
d. The standards for permitting participation by interested persons and amici;
e. The standard of review;
f. The allowable and required submissions by litigants and their required form and
contents;
g. The procedures and criteria for designating decisions as precedential and the legal
effect of such designations;
h. The record on review and the opportunity, if any, to submit new evidence;
i. The availability of oral argument or other form of oral presentation;
j. The standards of and procedures for reconsideration and reopening, if available;
k. Any administrative or issue exhaustion requirements that must be satisfied before
seeking agency appellate or judicial review, including whether agency appellate
review is a mandatory prerequisite to judicial review;
l. Openness of proceedings to the public and availability of video or audio
streaming or recording;
m. In the case of multi-member appellate boards, councils, and similar entities, the
authority to assign decision-making authority to fewer than all members (e.g.,
panels); and
n. Whether seeking agency appellate review automatically stays the effectiveness of
the appealed agency action until the appeal is resolved (which may be necessary
for appellate review to be mandatory, see 5 U.S.C. § 704), and, if not, how a party
seeking agency appellate review may request such a stay and the standards for
deciding whether to grant it.
3. Agencies should include in the procedural regulations governing their appellate
programs: (a) a brief statement or explanation of each program’s review authority,
structure, and decision-making components; and (b) for each provision based on a
statutory source, an accompanying citation to that source.

4

4. When revising existing or adopting new appellate rules, agencies should consider the
appellate rules (Rules 400–450) in the Administrative Conference’s Model Rules of
Agency Adjudication (rev. 2018).
5. When materially revising existing or adopting new appellate rules, agencies should use
notice-and-comment procedures or other mechanisms for soliciting public input,
notwithstanding the procedural rules exemption of 5 U.S.C. § 553(b)(A), unless the costs
clearly outweigh the benefits of doing so.
Case Selection for Appellate Review
6. Based on the agency-specific objectives of appellate review, agencies should decide
whether the granting of review should be mandatory or discretionary (assuming they have
statutory authority to decide); if discretionary, the criteria for granting review should
track the objectives of the appellate system, and they should be published in the
procedural regulations.
7. Agencies should consider implementing procedures for sua sponte appellate review of
non-appealed hearing-level decisions, as well as for the referral of cases or issues by
hearing-level adjudicators to the appellate entity for interlocutory review.
Appellate Decision-making Processes and Decisions
8. Whenever possible, agencies should consider maintaining electronic case management
systems that ensure that hearing records are easily accessible to appellate adjudicators.
Such systems may include the capability for electronic filing.
9. Although the randomized assignment of cases to appellate adjudicators is typically an
appropriate docketing method for an agency appellate system, agencies should consider
the potential benefits of sorting and grouping appeals on the appellate docket, such as
reduced case processing times and more efficient use of adjudicators’, staff attorneys’,
and law clerks’ skills and time. Criteria for sorting and grouping cases may include the
size of a case’s record, complexity of a case’s issues, subject matter of a case, and
similarity of a case’s legal issues to those of other pending cases.
5

10. Consistent with the objectives of the agency’s appellate system and in light of the costs of
time and resources, agencies should consider adopting an appellate model of judicial
review in which the standard of review is not de novo with respect to findings of fact and
application of law to facts. For similar reasons, many agencies should consider limiting
the introduction of new evidence on appeal that is not already in the administrative record
from the hearing-level adjudication.
11. Taking agency resources into account, agencies should emphasize concision, readability,
and plain language in their appellate decisions and explore the use of decision templates,
summary dispositions, and other quality-improving measures.
12. Agencies should establish clear criteria and processes for identifying and selecting
appellate decisions as precedential, especially for appellate systems with objectives of
policymaking or inter-decisional consistency.
13. Agencies should assess the value of oral argument and amicus participation in their
appellate system based on the agencies’ identified objectives for appellate review and
should establish rules governing both. Criteria that may favor oral argument and amicus
participation include issues of high public interest; issues of concern beyond the parties to
the case; specialized or technical matters; and a novel or substantial question of law,
policy, or discretion.
Administration, Management, and Bureaucratic Oversight
14. Agency appellate systems should promptly transmit their precedential decisions to all
appellate program adjudicators and, directly or through hearing-level programs, to
hearing-level adjudicators (as appropriate). Appellate programs should include in their
transmittals, when feasible, brief summaries of the decision.
15. Agencies should notify their adjudicators of significant federal court decisions reviewing
the agencies’ decisions and, when providing notice, explain the significance of those
decisions to the program. As appropriate, agencies should notify adjudicators if the
agency will not acquiesce in a particular decision of the federal courts of appeals.

6

16. Agencies in which decision making relies extensively on their own precedential decisions
should consider preparing or having prepared indexes and digests—with annotations and
comments, as appropriate—to identify those decisions and their significance.
17. As appropriate, agency appellate systems should communicate with agency rule-writers
and other agency policymakers—and institutionalize communication mechanisms—to
address whether recurring issues in their decisions should be addressed by rule rather
than precedential case-by-case adjudication.
18. The Office of the Chairman of the Administrative Conference should provide for, as
authorized by 5 U.S.C. § 594(2), the “interchange among administrative agencies of
information potentially useful in improving” agency appellate systems. The subjects of
interchange might include electronic case management systems, procedural innovations,
quality-assurance reviews, and common management problems.
Public Disclosure and Transparency
19. Agencies should disclose on their websites any rules (sometimes styled as “orders”), and
statutes authorizing such rules, by which an agency head has delegated review authority
to appellate adjudicators.
20. Regardless of whether the Government in the Sunshine Act (5 U.S.C. § 552b) governs
their appellate review system, agencies should consider announcing, livestreaming, and
maintaining video recordings on their websites of appellate proceedings (including oral
argument) that present significant legal and policy issues likely to be of interest to
regulated parties and other members of the public. Brief explanations of the issues to be
addressed by oral argument may usefully be included in website notices of oral argument.
21. Agencies should include on their websites brief and accessibly written explanations as to
how their internal decision-making processes work and, as appropriate, include links to
explanatory documents appropriate for public disclosure. Specific subjects that agencies
should consider addressing include: the process of assigning cases to adjudicators (when
fewer than all of the programs’ adjudicators participate in a case), the role of staff, and
the order in which cases are decided.

7

22. When posting decisions on their websites, agencies should distinguish between
precedential and non-precedential decisions. Agencies should also include a brief
explanation of the difference.
23. When posting decisions on their websites, agencies should consider including, as much as
practicable, brief summaries of precedential decisions and, for precedential decisions at
least, citations to court decisions reviewing them.
24. Agencies should include on their websites any digests and indexes of decisions they
maintain. It may be appropriate to remove material exempt from disclosure under the
Freedom of Information Act or other laws.
25. Agencies should affirmatively solicit feedback concerning the functioning of their
appellate systems and provide a means for doing so on their websites.

8

